Citation Nr: 1012881	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  08-00 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the right knee with residuals.  

2.  Entitlement to service connection for a left knee 
disorder, including as secondary to degenerative joint 
disease of the right knee with residuals.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The Veteran had active service from January 1978 to December 
1980 and from February 1987 to July 1988.  His discharge 
from the latter period of service is considered 
dishonorable, thereby barring him to VA benefits based on 
that period of service.    

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of October 2005 and November 2007 rating 
decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran testified in support of these claims during 
hearings held before a Decision Review Officer in May 2007 
and the undersigned Acting Veterans Law Judge in December 
2009, by videoconference.  

The Board REMANDS these claims to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.   


REMAND

Upon receipt and prior to consideration of most applications 
for VA benefits, VA is tasked with satisfying certain 
procedural requirements outlined in the Veterans Claims 
Assistance Act of 2000 (VCAA) and its implementing 
regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

The VCAA and its implementing regulations provide, in part, 
that VA is to assist a claimant in obtaining evidence 
necessary to substantiate a claim, but such assistance is 
not required if there is no reasonable possibility that it 
would aid in substantiating the claim.  38 U.S.C.A. §§ 
5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b), (c) 
(2009).  The United States Court of Appeals for Veterans 
Claims (Court) has mandated that VA ensure compliance with 
the provisions of the VCAA, when applicable.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

The VCAA is applicable in this case and, as explained below, 
VA has not yet satisfied the requirements thereof by 
providing the Veteran adequate assistance with regard to his 
claims.  To proceed in adjudicating these claims would thus 
prejudice the Veteran in the disposition thereof.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993). 

Here, the Veteran's service treatment records reflect that 
the Veteran was first seen for knee pain of three-weeks' 
duration in February 1978.  He denied injury to the knees.  
On examination, range of motion was good and there were no 
signs of trauma, swelling or infection.  McMurray's and 
drawer tests were negative.  The assessment was patellar 
crepitus.  In October 1979, the Veteran was seen for 
complaints of pain in the right knee of one-week's duration, 
noting that the unit ran to the second AD tower.  On 
examination, laxity in the medial compartment was noted.  An 
arthrogram revealed a small popliteal cyst; otherwise it was 
negative.  He was placed on profile and referred to 
orthopedics.  On orthopedic examination in November 1979, 
range of motion was full and there was no effusion, ligament 
pain or crepitus found.  The assessment was synovitis.  He 
was placed on a 30-day physical profile through December 7, 
1979.  Twelve days after the expiration of the profile, the 
Veteran was seen after twisting the right knee while 
running.  The examiner noted that he had a long history of a 
right knee problem.  On examination, range of motion was 
good without pain.  Crepitus and medial effusion was noted.  
An assessment was deferred.  When seen in early January 
1980, the Veteran complained of chronic knee pain, 
aggravated with running.  On observation, there was lateral 
effusion, severe medial-collateral laxity, mild patellar 
laxity, grinding and jerky movement of the knee; otherwise 
nonreactive.  Physical therapy was recommended.  He was 
placed on a 60-day physical profile through March 7, 1980.  
By February 1980, his knee felt stronger and there was 
minimal residual peri-patella pain.  He was discharged from 
physical therapy and told to gradually increase activities.  
In June 1980, the Veteran complained of popping in his right 
knee.  On examination, range of motion was good.  There was 
crepitus but no swelling.  The assessment was 
chondromalacia.  When seen for a follow-up in July 1980, no 
swelling or tenderness was noted.  The Veteran had full 
range of motion.  The assessment was possible 
chondromalacia.  On the medical history portion of his 
September 1980 separation examination report, the Veteran 
checked "Yes" for broken bones and "trick" or locked knee, 
but the examiner made no annotations with regard to the 
latter.

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing a claimant a medical examination or obtaining a 
medical opinion when an examination or opinion is necessary 
to make a decision on a claim.  In this case, the RO 
afforded the Veteran a VA examination in support of his 
claim for service connection for degenerative joint disease 
of the right knee with residuals, but as the Veteran has 
alleged, the report of that examination is inadequate to 
decide the claims on appeal.  Therein, the examiner offered 
an opinion as to the etiology of the right knee disability 
assuming the Veteran underwent surgery in service, as 
alleged, which the record does not verify.  He also offered 
an opinion as to the etiology of the right knee disability 
based on a 1979 right knee injury documented in the service 
treatment records.  The examiner did not acknowledge the 
remainder of the service treatment records showing multiple 
complaints of, and fairly regular treatment for, right knee 
problems, medical professionals' characterizations of the 
Veteran's right knee problems as severe, and the Veteran's 
multiple placements on limited duty due to a right knee 
disability.  In addition, the examiner did not address the 
etiology of the Veteran's left knee disability, including 
whether it might be due to the right knee disability.

The Veteran is hereby notified that it is his responsibility 
to report for the examination and to cooperate in the 
development of the case, and that the consequences of 
failure to report for a VA examination without good cause 
may include denial of the claims.  38 C.F.R. §§ 3.158 and 
3.655 (2009). 

During his hearing, the Veteran testified that since 2002 he 
has been treated by the Carolina Orthopaedic Specialists.  
The claims file only contains records for this healthcare 
provider through May 26, 2004.  When VA is put on notice of 
the existence of private medical records, VA must attempt to 
obtain those records before proceeding with the appeal.  See 
Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  Hence, the VA should 
request that the Veteran provide authorization to enable it 
to obtain medical records from this healthcare provider 
since May 26, 2004.

This case is therefore REMANDED for the following actions:

1.  Send to the Veteran and his 
representative a letter requesting that 
the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to his 
appeal that is not currently of record.  
Specifically request that the Veteran 
provide authorization to enable it to 
obtain all outstanding pertinent records 
from the Carolina Orthopaedic 
Specialists, since May 26, 2004.  The 
letter should clearly explain to the 
Veteran that he has a full one-year 
period to respond (although VA may 
decide the claims within the one-year 
period). 

2.  If the Veteran responds, assist him 
in obtaining any additional evidence 
identified by following the current 
procedures set forth in 38 C.F.R. § 
3.159.  All records and responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  After available records and/or 
responses from each contacted entity are 
associated with the claims file, or a 
reasonable time period for the Veteran's 
response has expired, arrange for the 
Veteran to undergo a VA orthopedic 
examination by a physician who has not 
previously evaluated the Veteran.  
Forward the claims file to the physician 
for review of all pertinent documents 
therein and ask him to confirm in his 
written report that he conducted such a 
review.  All appropriate tests and 
studies (to include x-rays, if 
warranted) should be accomplished (with 
all results made available to the 
examiner(s) prior to the completion of 
his or her report), and all clinical 
findings should be reported in detail.

Then, based on examination findings, 
medical principles, historical records, 
including service treatment records, and 
consistent with sound medical judgment, 
the examiner should:

a) diagnose all right and left knee 
disabilities shown to exist; 

b) opine whether each disability is 
at least as likely as not (a 50 
percent or greater probability) 
related to the Veteran's first 
period of active duty from January 
6, 1978 to December 17, 1980, 
including documented in-service 
complaints of and treatment for 
right knee problems described as 
severe; 

c) also opine whether the Veteran's 
left knee disability is proximately 
due, or is aggravated by, a right 
knee disability that has been found 
to be related to service.  If the 
answer to c is positive, the 
examiner should further comment on 
whether, and to what extent, the 
Veteran's left knee disability was 
caused or worsened beyond its 
natural progression by his right 
knee disability; 

d) provide a detailed 
rationale, with specific 
references to the record, for 
the opinions expressed; and 

e) if an opinion cannot be 
expressed without resort to 
speculation, discuss the 
reasons why such is the case.

4.  After completing the requested 
action, and any additional notification 
and development deemed warranted, 
readjudicate the Veteran's claims based 
on all of the evidence of record.  If 
any benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
furnish him and his representative a 
supplemental statement of the case and 
afford them an appropriate period of 
time within which to respond thereto.  
The case should then be returned to the 
Board for further appellate 
consideration, if in order.

By this REMAND, the Board intimates no opinion as to the 
ultimate disposition of the appeal.  The Veteran need not 
act unless he receives further notice.  He does, however, 
have the right to submit additional evidence and argument on 
the remanded claims.  Kutscherousky v. West, 12 Vet. App. 
369, 372 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



___________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


